DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on June 20, 2019. Applicant has elected claims 1-9 without traverse in Applicant’s response dated May 27, 2022. Claims 1-9 are pending and are examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority to Japanese Patent Application No. 2018-123541, filed June 28, 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “acquisition unit which,” “first identification unit which,” “second identification unit which,” “converter which,” and “drive unit which” in claims 1, 7 and 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, the recitation “a first point and a second point each of which is the virtual point…when a distance from a third point, which is a point on the first path closest to the first point, to a fourth point, which is a point on the first path closest to the second point, is equal to or less than a distance from the second point to the fourth point” is vague and indefinite. As claimed, it appears the first point and second point are the same point, namely the virtual point. If both the first and second points are the same, it is unclear how to determine the distance between the third and fourth points because both the third and fourth points are closest to the same point. Therefore, it is unclear what is being claimed in light of Applicant’s disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al., US 20190056739 A1, hereinafter referred to as Kumar.
As to claim 1, Kumar discloses a mobile robot which moves in an environment, the mobile robot comprising: 
a range finding sensor having a predetermined range-finding range (Various range-finding sensors – See at least ¶20; Examiner notes range-finding sensors necessarily have built-in range-finding ranges.); 
an acquisition unit which acquires a map of the environment including position information of an object, and a first path along which the mobile robot is to move in the environment (Sense environment, i.e. map environment, including obstacle detection – See at least ¶20; Drivable navigation path, i.e. first path – See at least ¶20);  
a first identification unit which identifies a feature point which is, among points each indicating a position of the object on the map, a point where, as viewed from a direction toward the point from the mobile robot, a distance between the object and the range finding sensor varies with movement of the mobile robot along the first path (Presence of obstacle – See at least ¶20; Extract feature data points representative of the environment – See at least ¶42; Examiner notes the disclosed mapping necessarily includes the claimed feature point because as the disclosed vehicle moves through its environment the distance between the vehicle and surrounding objects varies.); 
a second identification unit which identifies a virtual point which is, among points on a virtual line segment, a point closest to the first path when the virtual line segment does not intersect with the first path, the virtual line segment extending toward the first path from the feature point, and having a maximum length within the predetermined range-finding range (Offset, i.e. difference between a virtual path and the actual or “first” navigation path – See at least ¶41. Examiner notes the disclosed invention necessarily includes the claimed maximum length because of the nature of range-finding sensors that have built-in limited detected ranges.); 
a converter which converts the first path into a second path which passes through the virtual point (Correct navigation route – See at least ¶41); and 
a drive unit which causes the mobile robot to move along the second path (Navigation module provides control commands to vehicle – See at least ¶34).

The same rationale applies to independent claim 9 as claim 1 because the claims are nearly identical but for different statutory categories.

As to claim 2, Kumar discloses the feature point is a vertex on a borderline of a region where the mobile robot is capable of moving, the region being defined by the object on the map (Navigable area includes plurality of drivable and non-drivable regions – See at least ¶39).

As to claim 3, Kumar discloses the virtual line segment is set on a bisector which bisects an angle formed by the borderline at the vertex (Bounded drivable area – See at least Fig. 7; Examiner notes navigable path goes down center of the bounded drivable area which is effectively bisecting the angle formed by the left and right bounds of the data shown in Fig. 7.).

As to claim 4, Kumar discloses the feature point is a point closest to the first path among points on a curved portion included in a borderline of a region where the mobile robot is capable of moving, the region being defined by the object on the map (Curved portion of drivable area comprising points – See at least Fig. 8).

As to claim 5, Kumar discloses the virtual line segment is set on a straight line which passes through the point closest to the first path among the points on the curved line, and perpendicularly intersects with the first path (Offset, i.e. difference between a virtual path and the actual or “first” navigation path – See at least ¶41; Examiner notes corrected path is set on a straight line as it is oriented along a longitudinal axis extended forward from the vehicle effectively on a straight line.).

As to claim 7, Kumar discloses the second identification unit identifies, as the virtual point, a point, among the points on the virtual line segment, where a distance between the point and the first path is shortest and is a distance at which range finding is performable by the range finding sensor (Examiner notes the disclosure implicitly includes a distance at which range finding is performable and that the disclosed offset by its definition is shortest as it is the difference between an actual path and target path.). 
As to claim 8, Kumar discloses the second identification unit identifies a first point and a second point each of which is the virtual point, and the converter prohibits conversion of the first path into the second path which passes through the second point, when a distance from a third point, which is a point on the first path closest to the first point, to a fourth point, which is a point on the first path closest to the second point, is equal to or less than a distance from the second point to the fourth point, and the mobile robot passes through the third point and the fourth point in this order in the first path (Correction based on offset – See at least ¶41; Examiner notes if no offset then there is no correction, or in other words, conversion of a path is prohibited.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US 20190056739 A1, hereinafter referred to as Kumar.
As to claim 6, Kumar discloses the converter converts the first path into the second path by adding, to the first path, a path where the mobile robot moves forth on a line segment connecting a point on the first path closest to the virtual point and the virtual point (Correct navigation route – See at least ¶41).
Kumar fails to explicitly disclose movement back and forth, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kumar and include the feature of moving both back and forth because back is merely the inverse of the forth movement disclosed by Kumar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668